DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

             PAMELA B. STUART, individually and as Trustee of
      The J. Raymond Stuart Revocable Trust dated January 2, 1990, as
       amended, and the Marital Deduction Trust and the Non-Marital
                   Deduction Trust created thereunder,
                                Appellant,

                                         v.

    CATHERINE S. RYAN and DEBORAH A. STUART, as Beneficiaries of
     The J. Raymond Stuart Revocable Trust dated January 2, 1990, as
      amended, and the Marital Deduction Trust and the Non-Marital
                  Deduction Trust created thereunder,
                               Appellees.

                                 No. 4D16-3921

                              [November 29, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox and Paul B. Kanarek, Judges; L.T.
Case No. 31-2013-CA-001523.

     Pamela B. Stuart, Vero Beach, pro se.

  David P. Hathaway of Dean, Mead, Egerton, Bloodworth, Capouano &
Bozarth, P.A., Orlando, for appellees.

KUNTZ, J.

   Pamela Stuart appeals the court’s order approving a plan of distribution
for her father’s estate. Ms. Stuart argues the court erred when it
determined that, while she qualified for the exemptions our state
constitution provides to residents over their homestead, her wrongful acts
as trustee of the estate required the imposition of an equitable lien against
her homestead interest. We agree the equitable lien would have been
improper if the properties were, in fact, her homestead. However, here,
neither property was Ms. Stuart’s homestead. Therefore, we affirm. 1



1   We affirm all other issues raised on appeal without further comment.
     Florida’s homestead exemption is robust, and the Florida Constitution
provides that “[t]here shall be exempt from forced sale under process of
any court, and no judgment, decree or execution shall be a lien thereon .
. . the following property owned by a natural person . . . (1) a homestead.”
Art. X, § 4(a)(1), Fla. Const. Pursuant to our constitution, this homestead
protection can only be breached in limited situations: “(1) government
entities with a tax lien or assessment on the property; (2) banks or other
lenders with a mortgage on the property which originated from the
purchase of the property; and (3) creditors with liens on the property which
originated from work or repair performed on the property.” Art. X, § 4(a),
Fla. Const.

    We are required to liberally apply the homestead exemption and strictly
construe the exceptions. Butterworth v. Caggiano, 605 So. 2d 56, 58, 61
(Fla. 1992) (citations omitted). Therefore, the availability of exceptions not
found in the constitution is questionable. However, it is true that, as we
recently recognized, our supreme court created a fourth exception for
alimony creditors. See Spector v. Spector, 226 So. 3d 256, 259 (Fla. 4th
DCA 2017) (citing Anderson v. Anderson, 44 So. 2d 652 (Fla. 1950)). And,
what appear to be other exceptions can be found in various cases
throughout our state’s history. See, e.g., Caggiano, 605 So. 2d at 60–61
n.5. But, as the court explained in Caggiano, each of those situations is
factually distinct and nearly all involve application of the homestead
exemption in a manner that complies with the plain language of our
constitution. Id. (“Most of those cases involve equitable liens that were
imposed where proceeds from fraud or reprehensible conduct were used
to invest in, purchase, or improve the homestead. . . . Other relevant cases
cited involve situations where an equitable lien was necessary to secure to
an owner the benefit of his or her interest in the property.”). The court’s
skepticism regarding the availability of additional exceptions is not
surprising, as both the legislature and the courts are powerless to create
exceptions to Florida’s homestead exemption not found in our
constitution. Id. at 61.

   Therefore, we would limit the exceptions to the constitutional
homestead exemption to those specifically stated in the Florida
Constitution and, because we are compelled to do so, those specifically
recognized by the Florida Supreme Court. See, e.g. Palm Beach Sav. &
Loan Ass’n, F.S.A. v. Fishbein, 619 So. 2d 267, 270 (Fla. 1993); see also
Anderson, 44 So. 2d at 652.

   But, whether or not the court in this case had the authority to impose
the equitable lien against Ms. Stuart’s purported homestead interest in the
property presumes it was her homestead. In this case, the availability of

                                      2
an exception is unnecessary, as the court incorrectly determined the
property was her homestead. Ms. Stuart testified that she had a Florida
driver’s license, was registered to vote in Florida, and joined a community
church in the area. While she testified that she “intended” to make her
permanent residence in Florida at some point in the future, she also
testified that she spent an average of only fifty-nine days in the state each
year from 1998 through 2013. Her current permanent residence is in
Washington, D.C., and she executed a reversible mortgage on that
property as recently as 2013. Notably, she was simultaneously seeking to
have the court determine two separate pieces of property in Florida as her
homestead. See Art. VII, § 6(b), Fla. Const. (“Not more than one exemption
shall be allowed by any individual or family unit . . . .”). Nevertheless, her
principal residence being in the District of Columbia, Ms. Stuart was not
entitled to the benefits of Florida’s homestead protection.

   The court erred in its conclusion that due to Ms. Stuart’s wrongful
actions an equitable lien could be imposed on her homestead property.
Instead, the equitable lien could be imposed because Ms. Stuart was not
a permanent resident entitled to claim the benefits of the homestead
exemption. Therefore, the court’s order is affirmed.

   Affirmed.

LEVINE and FORST, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      3